Citation Nr: 1418781	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  07-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain, prior to August 27, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain, since August 27, 2010.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from January 2005 (low back strain) and January 2006 (bilateral hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before a Decision Review Officer (DRO) in November 2005 (back) and before the undersigned Veterans Law Judge in November 2009 (back and hearing loss).  Transcripts of the hearings are of record.  

These matters were most recently before the Board in May 2012, at which point the Board denied the Veteran's increased ratings for his lumbar strain and service connection claim for bilateral hearing loss.  A separate 10 percent rating (but not higher) for right lower extremity radiculopathy was granted.  Pursuant to a settlement agreement in the case of National Org. Of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veteran's Law Judge that conducted the November 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to August 27, 2010, even in considering his complaints of pain, the Veteran's lumbar strain resulted in forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; and, there was no evidence no incapacitating episodes requiring hospitalization, or bedrest as prescribed by a physician; and no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was demonstrated.  

2.  Since August 27, 2010, the Veteran's lumbar strain has not resulted in objective findings of ankylosis or incapacitating episodes lasting a total duration of at least 6 weeks during the past 12 months.  

3.  Throughout the rating period on appeal, the Veteran's right lower extremity radiculopathy is most consistent with moderate, but not severe, neurologic symptomatology.

4.  The Veteran has left lower extremity radiculopathy associated with his lumbar spine disability.


CONCLUSIONS OF LAW

1.  For the time period prior to August 27, 2010, the criteria for a rating in excess of 10 percent for lumbar strain had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2013). 

2.  For the time period since August 27, 2010, the criteria for a rating in excess of 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a,  DC 5237 (2013). 

3.  The criteria for entitlement to an evaluation of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8520 (2013).

4.  The criteria for entitlement to a separate compensable rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), DC 8520 (2013).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to his increased rating claims for his lumbar strain with related radiculopathy, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in April 2004 that fully addressed all notice elements and was sent prior to the initial RO decisions in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in May 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the May 2010 notice, the matter was readjudicated in a June 2011 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of a claim.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal and private treatment records.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS).  No other outstanding evidence has been identified that has not been obtained.

The Board notes that following the most recent June 2011 Supplemental Statement of the Case (SSOC) additional records have been associated with the Veteran's VVA and VBMS claims file.  Nevertheless, the Board notes that the Veteran's claims for increased ratings for his lumbar spine were reajudicated in a March 2013 rating decision that considered this additional evidence.  As such, there is no prejudice in proceeding with consideration of this case. 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all Social Security Administration (SSA) disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  

Here, in a statement dated July 1999, the Veteran indicated that he was intending to apply for social security income.  However, there is no indication that the Veteran is in receipt of SSA benefits.  The Veteran has also not identified any SSA records that would be relevant to his claims.  As such, the Board finds that the record does not establish a reasonable possibility that any SSA records, if such exist, are relevant to these claims.  There is no basis to remand this matter for SSA records, if such even exist.

The Veteran has been afforded hearings before a Decision Review Officer (DRO) in November 2005 and Veterans Law Judge (VLJ) in November 2009 which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2005 DRO hearing, the DRO identified the issue on appeal.  See DRO Hearing Transcript (T.) at 1.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  At the November 2009 BVA hearing, the VLJ identified the issues on appeal.  See BVA Hearing T. at 2.  Questions were asked with respect to the severity of the Veteran's low back disability.  The Board remanded the Veteran's claims in April 2010 to locate outstanding VA treatment records and to afford the Veteran with VA examinations.  The Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA examinations and opinions were obtained in July 2004, February 2008, August 2010, and February 2013.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.  

The Board notes that the Veteran's last examination is now over a year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent examination.  The Veteran has not argued the contrary.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was Remanded in April 2010, in pertinent part, to afford the Veteran new VA examinations and to obtain outstanding VA treatment records.  All those actions were accomplished, and that there has been substantial compliance with the April 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

The Board initially notes that various treatment records reflect diagnoses associated with the Veteran's nonservice-connected degenerative disc disease of the lumbar spine, as opposed to solely his service-connected lumbar strain.  The Veteran was denied service-connected for degenerative disc disease of the lumbar spine in a September 2000 rating decision.  The Veteran did not appeal that decision and it became final.  Thus, to the extent possible, the discussion below focuses on the Veteran's service-connected lumbar strain.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar strain has been evaluated under Diagnostic Code (DC) 5237 and is rated 10 percent prior to August 27, 2010, and rated 40 percent since August 27, 2010, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).   He is also in receipt of a separate 10 percent rating for radiculopathy of the right lower extremity.

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

a.  Prior to August 27, 2010

The Board has reviewed the evidence of record and finds that the weight of evidence is against the assignment of an increased evaluation for this disability during this time period.  

First, the Board finds that there is no basis for a higher rating based on loss of forward flexion of the thoracolumbar spine.  A June 2004 VA examination noted flexion of 75 degrees, with pain at 75 degrees.  The VA examiner indicated that the Veteran's range of motion was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The Veteran underwent another VA examination in February 2008.  At that time he demonstrated 85 degrees of flexion, with pain noted at 85 degrees.  The VA examiner stated that fatigue, weakness, lack of endurance and incoordination additionally limited joint function by 10 degrees. 

Additional VA and private treatment records reflect pain in his lumbar spine.  Ranges of motion findings are not provided. 

During this time period, the weight of the evidence demonstrates that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees, even when considering pain.  Therefore, a rating in excess of 10 percent is not warranted on this basis. 

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine. 

At his July 2004 VA examination, the Veteran reported difficulty bending, stumping and squatting because of intense pain.  Nevertheless, the Veteran demonstrated the following range of motion:  75 (forward flexion) + 0 (extension) + 15 (left lateral flexion) + 15 (right lateral flexion) + 15 (right rotation) + 15 (left rotation) = a total of 135.  At his February 2008 VA examination, the Veteran reported stiffness in his back.  He noted that pain could be elicited by physical activity and it was relieved by rest and medication.  The Veteran demonstrated the following range of motion testing results:  85 (forward flexion) +27 (extension) + 25 (left lateral flexion) + 25 (right lateral flexion) + 25 (right rotation) + 25 (left rotation) = a total of 212.  The VA examiner indicated the Veteran's above range of motion was additionally limited by joint function of 10 degrees.  Even subtracting 10 degrees from each calculation: 75 (forward flexion) +17 (extension) + 15 (left lateral flexion) + 15 (right lateral flexion) + 15 (right rotation) + 15 (left rotation) = a total of 152; the combined rating of motion is greater than 120.   As the Veteran's combined range of motion of the thoracolumbar spine has been demonstrated to be greater than 120 degrees, even considering pain, a rating in excess of 10 percent is not warranted on this basis.

The evidence of record also does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although the July 2004 VA examiner indicated that the Veteran's gait was abnormal, he stated that there was no muscle spasm.  The Veteran reported that he did not require any assistive devices for ambulation.  Moreover the Veteran's posture was within normal limits.  The February 2008 VA examination report reflected that the Veteran's posture and gait were within normal limits.  Muscle spasm was absent.  A May 2005 VA treatment record noted normal gait.  A September 2007 private treatment X-ray noted normal alignment of the lumbar spine.  A July 2009 VA treatment record reflected that the Veteran's gait was steady.  As the evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a rating in excess of 10 percent is not warranted.  

Further, the evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  The Board recognizes that the Veteran is not service-connected for his degenerative disc disease, as such even if the Veteran were to show an increased rating under these criteria a higher rating for his service-connected lumbar strain would not be warranted.  At the Veteran's July 2004 VA examination he reported that he had experienced incapacitating episodes as often as 2 times per year, lasting for several days.  He noted that in the past year he had experienced several incidents of incapacitation for a total of various amounts of days.  Specific days were not noted; nor did the Veteran indicate if he was prescribed bed rest by his physician.  

The Veteran reported at his February 2008 VA examination that over the past 12 months he had experienced incapacitating episodes for 7 days.  The Board has considered an August 2008 statement provided by the Veteran's VA treating doctor which noted that the Veteran had episodes of severe incapacitating back pain which last as long as 6 weeks or more.  However, there is no indication that the Veteran was prescribed bed rest by this physician for his symptoms.  Further, in a September 2008 addendum to that note, the VA physician noted that the Veteran had asked him to write that these incapacitating episodes occurred, however the physician stated that he was not able to verify this but could only report what the Veteran reported.  As such, an increased rating based on incapacitating episodes is not warranted during this time period. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss during this time period. 

b.  Since August 27, 2010

In a June 2011 rating decision, the RO granted an increased rating of 40 percent for the Veteran's service-connected lumbar strain, effective August 27, 2010.  The Veteran contends that a higher rating is warranted for this period.

Under the general rating formula for diseases and injuries of the spine a rating higher than 40 percent requires evidence of ankylosis. Ankylosis has not been reported during the appeal period.  Ankylosis was not diagnosed at the August 2010 VA examination.  In fact, the Veteran was still able to demonstrate forward flexion of 30 degrees, with pain beginning at 25.  Ankylosis was additionally not diagnosed at his most recent February 2013 VA examination.  The Veteran demonstrated 45 degrees of flexion, with pain beginning at 30 degrees.  Moreover, although VA treatment records in the Veteran's Virtual VA file reflect continuing back pain, ankylosis was not diagnosed.  

Consideration has also been given to the Veteran's complaints of pain on motion and the functional impairment that it causes.  However, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations. 

Further, to receive an increased rating for intervertebral disc syndrome, the Veteran must have demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent rating).  The VA examiner indicated in the August 2010 VA examination report that there was no evidence of flare-ups or incapacitating episodes of the low back. Additionally, at the February 2013 VA examination the VA examiner noted that the Veteran had experienced at least 2 weeks but less than 4 weeks of incapacitating episodes over the past 12 months.  Such is far short of the required 6 weeks of physician prescribed bed rest.  Thus, based on this evidence, a rating in excess of 40 percent is not warranted since August 27, 2010. 

c.  Neurological Complaints

The General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  A separate noncompensable evaluation was assigned for erectile dysfunction, effective from August 2011.  

A review of the evidence reflects that the Veteran has not complained of, nor does the evidence support findings of a bowel or bladder disorder associated with his back.  For example, the July 2004 VA examination report reflected that the Veteran's intervertebral disc syndrome did not cause any bowel or bladder dysfunction.  Similar findings were reported in a February 2008 VA examination report.  Additionally, the February 2013 VA examination report noted no bowel or bladder neurological abnormalities.  Thus, as the evidence does not support findings of bowel or bladder disorders associated with his service-connected low back strain, a separate compensable evaluation is not warranted on such a basis. 

However, the Veteran has complained of neurological symptomatology.  In a May 2012 rating decision, the RO effectuated a service connection grant for radiculopathy of the right lower extremity.  A 10 percent disability rating was assigned, effective June 24, 2004.  The Board finds that a 20 percent disability should be assigned for the Veteran's service-connected radiculopathy of the right lower extremity.  A separate disability rating should also be assigned for left lower extremity radiculopathy. 

With respect to the rating criteria for diseases of the peripheral nerves, the term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The words such as 'mild', 'moderate' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. 
§ 4.6 (2013).

At a June 2004 VA examination the Veteran reported pain traveling to his legs, arms and toes.  Neurological examination reflected that there was L3-L5 spinal nerve involvement revealing findings of neuralgia.  Sensory dysfunction with findings of radicular pain was noted.  Testing reflected normal motor function and sensory function.  Reflexes were normal in both the right and left lower extremities.   The VA examiner indicated that the Veteran's lumbosacral strain had progressed to status post lumbar surgery with degenerative disc disease of the lumbar spine and L3-L5 spinal nerve involvement and erectile dysfunction.  

A March 2006 private treatment record noted a diagnosis of thoracic neuritis/radiculitis.  A September 2007 private treatment record noted a diagnosis of right sciatica.  A February 2008 VA examination noted sensory deficit of the bilateral dorsal feet and bilateral lateral feet; however, right and left lower extremity reflexes were normal.  A November 2009 private treatment record noted that the Veteran had lumbar radiculitis.  Several VA treatment records dated in 2008, 2009 and 2011, note a diagnosis of chronic low back pain with radiculopathy L5-S1.

At an August 2010 VA examination, the Veteran described pain in the middle of his back that radiated down to his right hip and to the top of his knee.  The Veteran did not report any pain in his left leg, but described some numbness in the front of his left thigh.  Knee and ankle reflexes were normal in both lower extremities.  The Veteran had no loss of sensation in the lower extremities.  The VA examiner stated that the Veteran had an increase in low back problems with some sciatic irritation.  He noted that it was not possible to separate which back symptomatology is associated with the Veteran's nonservice-connected degenerative disc disease as opposed to his service-connected lumbar strain.  Thus, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current sciatic symptomatology was caused by his service-connected lumbar strain.  See Mittleider v. West, 11 Vet. App. 181 (1998), (held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition).

The August 2010 VA examiner indicated that there was no evidence of neurological impairment in the sense that the Veteran has sciatic nerve impairment.  He added that the Veteran had pain in the region of the right sciatic nerve with pain going down the leg to the knee.  However, he stated that this would be considered sciatic irritation and not impairment of the sciatic nerve.  There was no evidence of paralysis.  

At a February 2013 VA examination, reflex examination reflected normal results, as did muscle strength testing.  However, sensory examination revealed decreased findings in the bilateral thighs/knees, and the left lower leg/ankle.  Decreased sensation was also observed in the bilateral feet/toes.  The VA examination indicated that the Veteran had radiculopathy. It was noted that the Veteran's severity of his right radiculopathy was "moderate" in nature and the radiculopathy on his left side was "severe" in nature. 

The Board previously granted the Veteran a separate 10 percent rating for radiculopathy of the right lower extremity.  This was effectuated in a May 2012 rating decision.  Based on the evidence described above, the Board finds that a rating of 20 percent more accurately represents the Veteran's radiculopathy of the right lower extremity for the entire period on appeal.  Additionally, based on the foregoing, the Board finds that a separate rating of 40 percent, but no higher, is warranted for moderately severe left lower extremity radiculopathy associated with the Veteran's lumbar strain, under Diagnostic Code 8520.  

Under Diagnostic Code 8520, a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

At this juncture, the Board finds that the Veteran's right lower extremity radiculopathy is moderate in severity.  Critically, the February 2013 VA examiner noted that the Veteran's right lower extremity was moderate in nature.  With respect to his left lower extremity, a moderately severe rating of 40 percent most accurately reflects his symptomatology.  The Veteran did not have muscle atrophy, a finding needed for the higher 60 percent rating. As such, the assignment of rating in excess of 20 percent for his right lower extremity, or in excess of 40 percent for his left lower extremity is not warranted during any period on appeal.

d. Other considerations

The Board acknowledges that the Veteran is competent to report symptoms of his low back disability and associated neurological dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Finally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



ORDER

A rating in excess of 10 percent for lumbar strain, for the period prior to August 27, 2010, is denied.

A rating in excess of 40 percent for lumbar strain, for the period since August 27, 2010, is denied.

A rating of 20 percent, but no more, for right lower extremity radiculopathy is granted, subject to the rules governing payment of monetary benefits. 

A separate 40 percent rating for left lower extremity radiculopathy, is granted subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 

Bilateral Hearing Loss-  The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Significantly, post-service treatment records do not confirm whether the Veteran currently has a bilateral hearing loss disorder for VA purposes. Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002).  

The Veteran indicated in a January 2014 statement that his hearing had gotten worse.  Based on his recent allegations, and the fact that the current evidence does not demonstrate hearing impairment for VA purposes, the Board finds a new VA examination should be completed. 

TDIU-  A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that his lumbar sprain disability affects his employability.  The Board therefore finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  While on remand the Veteran should be afforded appropriate notice and a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what evidence he must submit to support a claim for TDIU.

2.  Schedule the Veteran for a VA audiological examination.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  The examiner should state whether the Veteran suffers from hearing loss for VA purposes as per 38 C.F.R. § 3.385.  

If hearing loss for VA purposes is documented, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing disability had its onset in service or is otherwise etiologically related to his active service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the development set forth in the Remand paragraphs above, schedule the Veteran for a VA examination to determine whether he is unemployable solely due to his service-connected disabilities.  

The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure of follow a substantially gainful occupation due solely to his service-connected disabilities.  

The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


